DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The current claims are directed to a method, while claim 21 is directed to a device. Further, in the remarks dated November 8, 2021 on page 8, Applicant states the support for claim 21 can be found in claims 12 and 13. Claim 12 was previously withdrawn. Therefore, claim 21 contains subject matter directed to a different statutory class than the rest of the claims, and contains withdrawn subject matter. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 12, and 21directed to an invention non-elected with traverse in the reply filed on November 9, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case 
The prosecution of this case is closed except for consideration of the above matter.



Allowable Subject Matter
Claims 1-3, 5-10, 13-15, and 17-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The amendments to claims 1, and 13 have overcome the previous art of record. Additionally, Examiner found Kwon et al. (US 2018/0261792 A1) (“Kwon”). Kwon does not teach:
	Forming a strippable layer  on a part of the first inorganic material layer on the first region such that a surface of the strippable layer proximal to the substrate is in contact with the part of the first inorganic material layer on the first region;
 


Conclusion
This application is in condition for allowance except for the following formal matters: 
See Election/Restrictions section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. See Election/Restrictions section above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/VINCENT WALL/Primary Examiner, Art Unit 2822